t c memo united_states tax_court paul and pauline d kessler petitioners v commissioner of internal revenue respondent docket no filed date paul and pauline d kessler pro sese james n beyer for respondent memorandum opinion ruwe judge this case was submitted fully stipulated the stipulation of facts the supplemental stipulation of facts and the stipulation of settled issues are incorporated herein by this reference on date respondent issued a notice_of_deficiency determining petitioners owed income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively additionally respondent determined a dollar_figure accuracy-related_penalty pursuant to sec_6662 for the tax_year in the notice_of_deficiency respondent made numerous changes to items reported on petitioners’ returns for the aforementioned years after petitioners’ concessions the issues to be decided are whether petitioners’ rental losses for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively are sec_469 passive_activity_losses and whether petitioners are liable for the sec_6662 accuracy-related_penalty for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners conceded the following they had unreported rental income in of dollar_figure which should have been included on their schedule e supplemental income and loss their total claimed depreciation_deductions should be decreased by dollar_figure dollar_figure and dollar_figure for and respectively and they had additional unreported capital_gains of dollar_figure for background petitioners timely filed their joint income_tax returns for and petitioners were owner sec_3 and operators of a subchapter_c_corporation named pauline’s concrete pumping inc pauline’s concrete at the time the petition was filed petitioners resided in philadelphia pennsylvania on date petitioners in their individual capacities entered into a master lease agreement with pauline’s concrete the lease the lease contemplated that petitioners would provide certain equipment to pauline’s concrete and that pauline’s concrete was responsible for all costs including the costs associated with the acquisition and maintenance of the equipment and for all the insurance costs the lease_term was years attached to the lease was an exhibit which listed the following equipment contemplated by the lease 3for the taxable years at issue petitioners were the only shareholders of pauline’s concrete pumping inc 4the stipulations filed by the parties use the names pauline’s concrete pumping company pauline’s concrete pumping company inc and pauline’s concrete pumping inc it is apparent that the stipulations refer to the same entity truck description unit number mack 175k mack 514k mack 474k tag along ford truck ford truck various excavation equipment office equipment in exchange pauline’s concrete covenanted to pay petitioners for_the_use_of the equipment for the taxable years through pauline’s concrete was generally in the business of performing concrete pumping pauline’s concrete provided concrete pumping services and related equipment at specific locations as requested by the construction contractors for the years at issue both petitioners worked for and received wages from pauline’s concrete petitioners each drove and operated the equipment leased by pauline’ sec_5the lease states the lease payments the annual lease amount shall be calculated annually by lessor based upon the number of hours the trucks are in operation for the year at a rate of dollar_figure per hour however monthly payments the periodic_payment shall be paid in an amount as from time to time may be periodically agreed between lessor and lessee 6as part of its operations pauline’s concrete performed among other things the following receiving phone calls to log the pumping equipment on and off jobsites deciding which pumping equipment will be placed on which jobs transporting the pumping equipment to the jobsites deciding when to replace older pumping equipment performing necessary maintenance on the pumping equipment and performing the safe operation of the pumping equipment concrete at various jobsites petitioners were both responsible for the management and daily operations of pauline’s concrete during the years at issue petitioners were also employed by the same construction contractors for whom pauline’s concrete performed concrete pumping services these services consisted of providing and operating equipment which would pump concrete to the specific locations needed by the customers as part of the construction process the parties stipulated this payment arrangement was used in order for petitioners to maintain their union membership in the union but more importantly to the petitioners to get paid for the services they performed the contractors issued forms w-2 wage and tax statement to report payments made to petitioners in their individual capacities for and petitioners reported their lease activities on schedules e supplemental income and loss attached to their joint income_tax returns on which they reported net losses of dollar_figure dollar_figure and dollar_figure respectively for and petitioners received rental income under 7pauline’s concrete employed approximately four to six additional employees who also operated the leased equipment 8additionally petitioner pauline kessler performed administrative clerical and secretarial duties for pauline’s concrete 9petitioners in their individual capacities received to forms w-2 wage and tax statement each year from contractors the lease agreement in the amounts of dollar_figure dollar_figure and dollar_figure respectively with respect to the leasing activity for and petitioners claimed only equipment depreciation_deductions of dollar_figure and dollar_figure respectively with respect to their leasing activity for petitioners claimed deductions for interest_expense and depreciation of dollar_figure and dollar_figure respectively discussion determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are erroneousdollar_figure rule a 290_us_111 as a general matter deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to such claimed deductions 503_us_79 292_us_435 were petitioners’ rental activities passive activities sec_469 limits the deductibility of losses from activities which are deemed passive activities a passive 10see supra note on their return petitioners reported no lease income sec_7491 which shifts the burden_of_proof to respondent in certain circumstances does not apply because the examination of the returns at issue commenced prior to the statute’s effective date activity is broadly defined as any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental activities are presumptively passive activities regardless of whether the taxpayer materially participates sec_469 tarakci v commissioner tcmemo_2000_358 frank v commissioner tcmemo_1996_177 a rental_activity means any activity where payments are principally for_the_use_of tangible_property sec_469 respondent’s argument is straightforward petitioners’ rental activities are passive in nature and any losses therefrom cannot be used to offset petitioners’ nonpassive_income for the years at issue thus it is respondent’s position that the loss deductions claimed on petitioners’ returns are currently unavailable and are suspended until a future date when petitioners have passive gains see sec_469 petitioners on the other hand assert that they are subject_to one of the exceptions to the presumption in favor of passive classification 12it is clear that petitioners’ leasing of equipment to pauline’s concrete is a rental_activity within the purview of sec_469 see tarakci v commissioner tcmemo_2000_358 kelly v commissioner tcmemo_2000_32 welch v commissioner tcmemo_1998_310 the temporary regulations provide six exceptions to the definition of rental activitydollar_figure see sec_1_469-1t through f temporary income_tax regs fed reg date those exceptions are the average use of the property by customers is days or less the average period of customer use i sec_30 days or less and significant_personal_services are provided by or on behalf of the owner extraordinary_personal_services are provided by the owner in connection with making the property available for use by customers the rental of the property is incidental to a nonrental activity of the taxpayer the taxpayer customarily makes the property available during defined business hours for nonexclusive use by various customers or the property is provided by a partner or s_corporation shareholder to his partnership or s_corporation id given the stipulated record we glean from petitioners’ brief that their argument is trained upon the third and fourth exceptions listed abovedollar_figure 13the regulations were prescribed by the commissioner under the broad regulatory authority delegated to him by congress through sec_469 14clearly since the lease agreement by and between petitioners and pauline’s concrete is exclusive for a term of years and pauline’s concrete was a c_corporation the other enunciated exceptions cannot apply a the incidental exception although not clearly articulated in their brief petitioners apparently argue that their rental_activity is incidental to their nonrental activities excepting them from the presumption of passive characterization see sec_1_469-1t temporary income_tax regs supra as it relates to this case the regulations test provides in pertinent part c property used in a trade_or_business the rental of property during a taxable_year shall be treated as incidental to a trade_or_business activity if and only if-- the taxpayer owns an interest in such trade_or_business activity during the taxable_year the property was predominantly_used in such trade_or_business activity during the taxable_year or during at least two or the five taxable years that immediately precede the taxable_year and the gross rental income from such property for the taxable_year is less than two percent of the lesser of-- i the unadjusted_basis of such property and ii the fair_market_value of such property sec_1_469-1t temporary income_tax regs fed reg date emphasis added petitioners presented no evidence that the amount of the rental income earned for the years at issue met the 2-percent test cf tarakci v commisioner tcmemo_2000_358 the record does not establish the fair_market_value or unadjusted_basis of the property leased by petitioners to pauline’s concrete accordingly petitioners have not shown they meet the requirements of this exception b the extraordinary_personal_services exception petitioners argue in their brief that the services they provide are personal in nature and not merely the rental of concrete pumping trucks and equipment for purposes of the extraordinary_personal_services exception the temporary regulations provide extraordinary_personal_services are provided in connection with making property available for use by customers only if the services provided in connection with the use of the property are performed by individuals and the use by customers of the property is incidental to their receipt of such services for example the use by patients of a hospital’s boarding facilities generally is incidental to their receipt of the personal services provided by the hospital’s medical and nursing staff similarly the use by students of a boarding school’s dormitories generally is incidental to their receipt of the personal services provided by the school’s teaching staff sec_1 1t e v temporary income_tax regs fed reg date sec_1_469-1t example temporary income_tax regs fed reg date illustrates this exception the taxpayer is engaged in an activity of transporting goods for customers in conducting the activity the taxpayer provides tractor-trailers to transport goods for customers pursuant to arrangements under which the tractor-trailers are selected by the taxpayer may be replaced at the sole option of the taxpayer and are operated and maintained by drivers and mechanics employed by the taxpayer the average period of customer use for the tractor-trailers exceed sec_30 days under these facts the use of the tractor-trailers by the taxpayer’s customers is incidental to their receipt of personal services provided by the taxpayer accordingly the services performed in the activity are extraordinary_personal_services and thus the activity is not a rental_activity in this case petitioners are not engaged in an activity which provides personal services to pauline’s concrete petitioners simply own and lease cement pumping equipment to pauline’s concrete the lease is net of all costs to petitionersdollar_figure while petitioners clearly provide personal services in their capacity as employees of pauline’s concrete and in their individual capacity to construction contractors nonetheless with respect to leasing equipment to pauline’s concrete the record reflects no provision for services incident to such leasing activities we hold that petitioners did not provide extraordinary_personal_services within the meaning of sec_1_469-1t temporary income_tax regs fed reg date accordingly the activity is not excepted from the definition of a rental_activity our opinion in hairston v commissioner tcmemo_2000_ is instructive in hairston the taxpayers owned heavy construction equipment in their own names which they leased to 15under the lease pauline’s concrete shall pay all of the costs associated with the acquisition and maintenance of the leased property including the cost s of adequate insurance sufficient to exculpate petitioners from any and all liability their wholly owned subchapter_c_corporation the corporation was in the business of leasing heavy construction equipment to third parties according to the lease agreement between the taxpayers and their corporation the corporation assumed all the responsibility and costs for the equipment similar to this case the taxpayers claimed ordinary net losses the commissioner determined that the taxpayers’ leasing activity was a passive rental_activity and denied the claimed deductions this court analyzed the facts in light of the extraordinary_personal_services exception and held that the evidence did not establish that the taxpayers in their individual capacities provided either significant or extraordinary_personal_services in connection with making their equipment available for use either by taxpayers’ customer their corporation or for use by the corporation’s customers hairston v commissioner supra the court explained that under the lease agreement the taxpayers were not obligated as owners of the equipment to provide any services to their corporation or the end users any services that the taxpayers might have performed as corporate officers or employees were unrelated to the taxpayers’ obligations as owners of the equipment id thus the court concluded that the taxpayers did not qualify for the extraordinary_personal_services exception a similar result is required here moreover we cannot attribute the services provided by pauline’s concrete to petitioners’ leasing activities the grouping rules are inapplicable because they only determine whether a taxpayer materially participates in an activity not whether an activity is excepted from the definition of a rental_activity sec_1_469-4 income_tax regs sets forth the rules for grouping a taxpayer’s trade_or_business activities and rental activities for purposes of applying the passive_activity_loss and credit limitation rules of sec_469 a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 income_tax regs the regulations provide one or more trade_or_business activities or rental activities may be treated as a single activity if the activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 income_tax regs whether such activities constitute an appropriate economic unit depends upon all the relevant facts and circumstances sec_1_469-4 income_tax regs here however this attribution rule does not apply sec_1_469-4 income_tax regs states that an sec_1_469-4 income_tax regs applies only to tax years ending after date see sec_1_469-11 income_tax regs activity that a taxpayer conducts through a c_corporation subject_to sec_469 may be grouped with another activity of the taxpayer but only for purposes of determining whether the taxpayer materially or significantly participates in the other activity emphasis added see sec_1_469-5 income_tax regs regulations on what constitutes material_participation since we find that petitioners are not excepted from the general definition of rental_activity we never ask the subsidiary question of whether petitioners materially participated in such nonrental activities see sec_469 tarakci v commissioner tcmemo_2000_358 welch v commissioner tcmemo_1998_310 if petitioner establishes that the activity was not a rental_activity he then must establish that he materially participated in the activity to avoid the proscription of sec_469 accuracy-related_penalty respondent determined an accuracy-related_penalty of dollar_figure for based solely upon petitioners’ failure to report rental incomedollar_figure prior to submission petitioners conceded that they had unreported rental income of dollar_figure in which should have been included on their schedule e respondent’s determination is presumed correct and the burden lies with petitioners to 17on brief respondent states that he does not seek an increase in the amount of the penalty determined demonstrate that respondent’s penalty determination was in errordollar_figure rule a sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia any substantial_understatement_of_income_tax there is a substantial_understatement of tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement means the excess of the amount of tax required to be shown on the return for the year over the amount of tax_shown_on_the_return sec_6662 sec_6664 provides an exception to the penalty imposed under sec_6662 no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 underpayment is defined as the amount by which the tax imposed exceeds the excess of the sum of the amount shown by the taxpayer on his return plus the amounts not shown previously assessed over the amount of rebates made sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case 18see supra note basis contemplating all the relevant facts and circumstances sec_1_6664-4 income_tax regs here there is a substantial_understatement of tax attributable to petitioners’ failure to report rental income in the total understatement and the amount required to be shown on the return was dollar_figure the amount of the understatement attributable to the unreported rental income was dollar_figure there is no evidence in the record that respondent was erroneous in the application and computation of the accuracy- related penalty petitioners offered no argument or excuse for their failure to report the rental income accordingly we hold that respondent was not erroneous in his determination of a penalty see esposito v commissioner tcmemo_2001_131 decision will be entered for respondent
